{¶ 1} I concur in most of the majority's analysis and disposition of appellant's sole assignment of error. My only disagreement is with the majority's conclusion there is not a reasonable probability the prior bad acts evidence identified by the majority1 actually contributed to appellant's conviction. Maj. Op. at 4. I believe this evidence did contribute to appellant's conviction and was prejudicial. Nevertheless, I conclude there does not exist a reasonable probability the outcome of the trial would have been different had this evidence been objected to and excluded.
1 While admission of evidence of appellant's drinking problem may not have violated Evid.R. 404, it is arguably irrelevant under Evid.R. 401 or, if relevant, subject to possible exclusion under Evid.R. 403.